UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8264


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIE BARRETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cr-00087-H-3)


Submitted:   February 18, 2010              Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Barrett, Appellant Pro Se.        Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Barrett seeks to appeal the district court’s

order denying his motions for clarification of sentence, for

transcripts,     and     to   proceed   in     forma      pauperis.        In   criminal

cases, the defendant must file the notice of appeal within ten

days after the entry of judgment.                   Fed. R. App. P. 4(b)(1)(A). 1

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty   days    to    file   a   notice       of    appeal.       Fed.    R.   App.    P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The district court entered judgment on August 4, 2009.

The notice of appeal was filed on November 4, 2009. 2                              Because

Barrett failed to file a timely notice of appeal or to obtain an

extension   of     the   appeal    period,          we   dismiss   the     appeal.      We

dispense    with      oral    argument       because        the    facts     and     legal




     1
       Rule 4(b)(1)(A) was amended effective December 1, 2009, to
provide a period of fourteen calendar days to file a notice of
appeal.    This amendment does not affect the timeliness of
Barrett’s notice of appeal.
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3